DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 11, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quagliaro et al. (U.S. Patent No. 4,271,973).
Quagliaro discloses a cap (12) for a covering a compressed gas tank valve comprising: a first cylindrical cavity (14) oriented in a first direction and having a valve diameter, the first cylindrical cavity configured for fitment over a valve connection of a gas tank valve; a second cylindrical cavity (18) oriented in a second direction opposite .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quagliaro in view of Cohen et al. (U.S. Patent No. 7,025,721).
Quagliaro discloses all the claimed limitations as shown above but fails to teach wherein the second cylindrical cavity is composed of a pliable material that, when squeezed with a threshold amount of force, releases at least a portion of the washer, and an inner rim disposed on at least a portion of the second cylindrical cavity and located at a distal end of the second cylindrical cavity with respect to the common backplane, the inner rim having an inside diameter smaller than an outside diameter of the washer.
Cohen teaches that it is known in the art to manufacture a closure out of a flexible material (col. 7, lines 49-65) and wherein the closure can have inner rims that extend inwards from openings on the closure (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap out of pliable material, as taught by Cohen, in order to make the cap more durable and to allow for the cap to fit on different sized objects. Since the washers are held loosely they could be removed by squeezing the modified cap. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap with a rim, as taught by Cohen, in order to provide the cap with a grip at the opening and in order to prevent items from unintentionally entering or exiting the opening.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied above and further in view of Fuehrer (U.S. Patent No. 4,712,705).
Fuehrer teaches that it is known in the art to manufacture a cap with a removable tab (46) coupled to at least a portion of a cavity, the removable tab configured to separate from the cap and release portions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap with a removable tab, in order to provide the cap with tamper evidence.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied above and further in view of Grajek (U.S. Patent No. 4,706,841).
Grajek teaches that it is known in the art to manufacture a cap with a removable cover (40) having a pull tab (42) coupled to at least a portion of a cavity, the removable cover and tab configured to separate from the cavity and provide access.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap with a cover and tab, in order to protect the second cavity.

Claims 6, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied above and further in view of Henderson (U.S. Patent No. 3,147,824).
Henderson teaches that it is known in the art to manufacture a cap with parallel extending connection arm/protrusion (12) and a distal retainer ring (11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap with connection arm and ring, in order to connect the cap the structure it is closing when not in use.

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied above and further in view of Atkins (U.S. Patent No. 4,294,895).
Atkins teaches that it is known in the art to manufacture a cap with inner threads (26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap with threads, so that the cap could be connected to threaded structures.

Response to Arguments
Applicant's arguments filed 5/23/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references teach a different use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding applicant’s argument that the cavities of Quagliaro do not have a common backplane, the wall adjacent openings 20 defines a common backplane to the same degree claimed by applicant.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the relief extends upwards to create an opening in a top edge of the second cavity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733